DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-3, 5-7, 9, 13, 15, and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,458,295) in view of Venkataramani et al. (US 2006/0219927) and Lyons et al. (US 2007/0187645).
	In regard to claim 1, process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Yamada et al. disclose a scintillator composition comprising Gd3-x-y-zRxCeyEzAl5-sGasO12 wherein R is Y; E is at least one codopant ion; 0≤x<0.2; 0.0005≤y≤0.02; 1≤s≤4.0 (e.g., see Figs. 6-8 and “… (Gd1-z-xLzCex)3Al5-yGayO12 where L represents La or Y, and x, y and z are values falling in the ranges of 0≤z<0.2, 0.0005≤x≤0.02, 0<y<5 … phosphor of the present invention may contain other elements inevitably included therein …” in e.g., “… For example, when Gd2O3 is used as a starting material for manufacturing the phosphor of the present invention, Gd2O3 having purity of 99.99% may include 5 wtppm or less of such impurities as Eu2O3, Tb4O7 and, therefore, the phosphor may include such impurities. The phosphors including such impurities are also within the scope of the present invention …” in the fifth column 3 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the “purity” of a “starting material” mixture used to prepare the scintillator composition determines the amount z of codopant ion E relative to the amount of Gd and R), wherein the scintillator composition is a single crystal scintillator or ceramic scintillator (e.g., “… single crystal … sintered body …” in the sixth column 3 paragraph), and wherein the scintillator composition emits light in response to stimulation by high energy radiation (e.g., “… phosphor of the present invention includes Gd3Al5-yGayO12 as base material and Ce as an activator (luminous component). It absorbs radiation such as X-rays and gamma rays, exhibits yellowish emission due to Ce ion. When such a phosphor is used as a scintillator of a radiation detector, matching with the photodiode is relatively good and a luminous output can be obtained that is 1.6 times or more than that of the CdWO4 currently widely used as a scintillator for X-ray CT …” in the sixth column 2 paragraph).  While Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the composition of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+, B3+ and a Nb ion with 0.003≤z≤0.015.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator x … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ions such as phosphorous, or niobium, or tantalum, or vanadium …” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of ” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of a Ca2+, B3+ or a Nb ion) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 2 which is dependent on claim 1, while Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the composition of Yamada et al. lacks an explicit description that the “impurities” is Ca2+.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.003 of Ca2+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 3 which is dependent on claim 1, process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 
	In regard to claim 5, process limitations cannot serve to impart patentability to structures.  In re Dike, 157 USPQ 581, 585 (CCPA 1968).  Methods of making a claimed product are immaterial in a product claim in view of In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and In re Brown, 459 F.2d 531, 173 USPQ 685 (CCPA 1972).  It is axiomatic that the additional presence of process limitations, no matter how detailed, cannot impart patentability to a product.  In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); In re Johnson, 394 F.2d 591, 157 USPQ 620 (CCPA 1968); and In re Stephen, 345 F.2d 1020, 145 USPQ 656 (CCPA 1965).  Yamada et al. disclose a device comprising a photodetector (e.g., “… phosphor of the present invention includes Gd3Al5-yGayO12 as base material and Ce as an activator (luminous component). It absorbs radiation such as X-rays and gamma rays, exhibits yellowish emission due to Ce ion. When such a phosphor is used as a scintillator of a radiation detector, matching with the photodiode is relatively good and a luminous output can be obtained that is 1.6 times or more than that of the CdWO4 currently widely used as a scintillator for X-ray CT …” in the sixth column 2 paragraph) and a composition comprising a scintillator material that emits light in response to stimulation by high energy radiation, said scintillator material comprising Gd3-x-y-zRxCeyEzAl5-sGasO12 wherein R is Y; E is at least one codopant ion; 0≤x<0.2; 0.0005≤y≤0.02; 1≤s≤4.0 (e.g., see Figs. 6-8 and “… (Gd1-z-xLzCex)3Al5-yGayO12 where L represents La or Y, and x, y and z are values falling in the ranges of 0≤z<0.2, 0.0005≤x≤0.02, 0<y<5 … phosphor of the present invention may contain other elements inevitably included therein …” in the third column 2 paragraph and the fifth column 3 paragraph), and wherein y and z e.g., “… For example, when Gd2O3 is used as a starting material for manufacturing the phosphor of the present invention, Gd2O3 having purity of 99.99% may include 5 wtppm or less of such impurities as Eu2O3, Tb4O7 and, therefore, the phosphor may include such impurities. The phosphors including such impurities are also within the scope of the present invention …” in the fifth column 3 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the “purity” of a “starting material” mixture used to prepare the scintillator composition determines the amount z of codopant ion E relative to the amount of Gd and R).  While Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the device of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+, B3+ and a Nb ion with 0.003≤z≤0.015.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+, B3+ or a Nb ion) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 6 which is dependent on claim 5, it should be noted that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) if the prior art apparatus teaches all the structural limitations of the claim (MPEP § 2114).  Thus, “adapted for use in medical imaging, ” was not given any patentable weight since the intended use does not appear to impose any additional structural limitations on the claimed apparatus.  Therefore, the cited prior art is applied as in claim 5 above.
	In regard to claim 7, Yamada et al. disclose a method of detecting high energy photons and particles, the method comprising providing a device comprising a photodetector (e.g., “… phosphor of the present invention includes Gd3Al5-yGayO12 as base material and Ce as an activator (luminous component). It absorbs radiation such as X-rays and gamma rays, exhibits yellowish emission due to Ce ion. When such a phosphor is used as a scintillator of a radiation detector, matching with the photodiode is relatively good and a luminous output can be obtained that is 1.6 times or more than that of the CdWO4 currently widely used as a scintillator for X-ray CT …” in the sixth column 2 paragraph) and a composition comprising a scintillator material that emits light in response to stimulation by high energy radiation, said scintillator material comprising Gd3-x-y-zRxCeyEzAl5-sGasO12 wherein R is Y; E is at least one codopant ion; 0≤x<0.2; 0.0005≤y≤0.02; 1≤s≤4.0 (e.g., see Figs. 6-8 and “… (Gd1-z-xLzCex)3Al5-yGayO12 where L represents La or Y, and x, y and z are values falling in the ranges of 0≤z<0.2, 0.0005≤x≤0.02, 0<y<5 … phosphor of the present invention may contain other elements inevitably included therein …” in the third column 2 paragraph and the fifth column 3 paragraph) and wherein y and z are the amount of Ce and codopant ion E relative to the amount of Gd and R in a starting material mixture used to prepare the scintillator composition (e.g., “… For example, when Gd2O3 is used as a starting material for manufacturing the phosphor of the present invention, Gd2O3 having purity of 99.99% may include 5 wtppm or less of such impurities as Eu2O3, Tb4O7 and, therefore, the phosphor may include such impurities. The phosphors including such impurities are also within the scope of the present invention …” in the fifth column 3 paragraph or alternatively it would have been purity” of a “starting material” mixture used to prepare the scintillator composition determines the amount z of codopant ion E relative to the amount of Gd and R); and detecting high energy photons and particles with the device (e.g., “… phosphor of the present invention includes Gd3Al5-yGayO12 as base material and Ce as an activator (luminous component). It absorbs radiation such as X-rays and gamma rays, exhibits yellowish emission due to Ce ion. When such a phosphor is used as a scintillator of a radiation detector, matching with the photodiode is relatively good and a luminous output can be obtained that is 1.6 times or more than that of the CdWO4 currently widely used as a scintillator for X-ray CT …” in the sixth column 2 paragraph).  While Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the method of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+, B3+ and a Nb ion with 0.003≤z≤0.015.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+, B3+ or a Nb ion) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 9, Yamada et al. disclose a method comprising preparing a codoped scintillator material that emits light in response to stimulation by high energy radiation, said codoped scintillator material comprising Gd3-x-y-zRxCeyEzAl5-sGasO12 wherein R is Y; E is at least one codopant ion; 0≤x<0.2; 0.0005≤y≤0.02; 1≤s≤4.0 (e.g., see Figs. 6-8 and “… (Gd1-z-xLzCex)3Al5-yGayO12 where L represents La or Y, and x, y and z are values ” in the third column 2 paragraph and the fifth column 3 paragraph) and wherein y and z are the amount of Ce and codopant ion E relative to the amount of Gd and R in a starting material mixture used to prepare the scintillator composition (e.g., “… For example, when Gd2O3 is used as a starting material for manufacturing the phosphor of the present invention, Gd2O3 having purity of 99.99% may include 5 wtppm or less of such impurities as Eu2O3, Tb4O7 and, therefore, the phosphor may include such impurities. The phosphors including such impurities are also within the scope of the present invention …” in the fifth column 3 paragraph or alternatively it would have been obvious to one having ordinary skill in the art at the time of the invention that the “purity” of a “starting material” mixture used to prepare the scintillator composition determines the amount z of codopant ion E relative to the amount of Gd and R), thereby providing a codoped scintillator material that emits light when stimulated by high energy radiation (e.g., “… phosphor of the present invention includes Gd3Al5-yGayO12 as base material and Ce as an activator (luminous component). It absorbs radiation such as X-rays and gamma rays, exhibits yellowish emission due to Ce ion. When such a phosphor is used as a scintillator of a radiation detector, matching with the photodiode is relatively good and a luminous output can be obtained that is 1.6 times or more than that of the CdWO4 currently widely used as a scintillator for X-ray CT …” in the sixth column 2 paragraph), wherein the codoped scintillator material is a single crystal or ceramic scintillator (e.g., “… single crystal … sintered body …” in the sixth column 3 paragraph).  While Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the composition of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+, B3+ and a Nb ion with e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ions such as phosphorous, or niobium, or tantalum, or vanadium …” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus 3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+, B3+ or a Nb ion) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power as compared to a corresponding non-codoped scintillator.
	In regard to claim 13 which is dependent on claim 9, while Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the composition of Yamada et al. lacks an explicit description that the “impurities” is Ca2+ that provides a codoped scintillator material altered to exhibit one or more of faster decay, shorter rise time, or reduced light sensitivity in response to stimulation by high energy radiation compared to a corresponding non-codoped scintillator.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.003 of Ca2+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power as compared to a corresponding non-codoped scintillator.
15 which is dependent on claim 9, while Yamada et al. also disclose (fifth column 3 paragraph) that the “… phosphors including such impurities are also within the scope of the present invention …”, the composition of Yamada et al. lacks an explicit description that the “impurities” is B3+ that provides a codoped scintillator material altered to exhibit one or more of better energy resolution, increased light yield, longer decay time, shorter rise time, better proportionality, and reduced light sensitivity in response to stimulation by high energy radiation compared to a corresponding non-codoped scintillator.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ions such as phosphorous, or niobium, or tantalum, or vanadium …” in paragraphs 19 and 21 of  et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.003 of B3+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power as compared to a corresponding non-codoped scintillator.
	In regard to claim 18 which is dependent on claim 5, Yamada et al. also disclose that the scintillator material is a single crystal scintillator or ceramic scintillator (e.g., “… single crystal … sintered body …” in the sixth column 3 paragraph).
	In regard to claim 19 which is dependent on claim 7, Yamada et al. also disclose that the scintillator material is a single crystal scintillator or ceramic scintillator (e.g., “… single crystal … sintered body …” in the sixth column 3 paragraph).
	In regard to claim 20 which is dependent on claim 5, while Yamada et al. also disclose that x is 0 (e.g., “… 0≤z<0.2 …” in the third column 2 paragraph), s is 2 or 3 (e.g., “… 0<y<5 …” in the third column 2 paragraph), y is between about 0.003 and about 0.015 e.g., “… 0.0005≤x≤0.02 …” in the third column 2 paragraph), and the “… phosphors including such impurities are also within the scope of the present invention …” (fifth column 3 paragraph), the device of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+ and B3+ with z between about 0.006 and about 0.012.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ions such as phosphorous, or niobium, or tantalum, or vanadium …” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, 3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 21 which is dependent on claim 7, while Yamada et al. also disclose that x is 0 (e.g., “… 0≤z<0.2 …” in the third column 2 paragraph), s is 2 or 3 (e.g., “… 0<y<5 …” in the third column 2 paragraph), y is between about 0.003 and about 0.015 (e.g., “… 0.0005≤x≤0.02 …” in the third column 2 paragraph), and the “… phosphors including such impurities are also within the scope of the present invention …” (fifth column 3 paragraph), the method of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+ and B3+ with z between about 0.006 and about 0.012.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
22 and 23 which are dependent on claim 1, while Yamada et al. also disclose that x is 0 (e.g., “… 0≤z<0.2 …” in the third column 2 paragraph), s is 2 or 3 (e.g., “… 0<y<5 …” in the third column 2 paragraph), y is about 0.006 (e.g., “… 0.0005≤x≤0.02 …” in the third column 2 paragraph), and the “… phosphors including such impurities are also within the scope of the present invention …” (fifth column 3 paragraph), the composition of Yamada et al. lacks an explicit description that the “impurities” are selected from the group consisting of Ca2+ and B3+ with z between about 0.006 and about 0.012.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or combinations thereof. In other embodiments, N may include alkaline earth metal ions such as calcium, or strontium, or barium. As discussed in detail below, smaller alkali metal ions or smaller alkaline earth metal ions such as lithium, magnesium and beryllium may be employed to substitute aluminum. In these embodiments, the additive may be added to facilitate higher sintered density of the scintillator upon compaction, as described in detail below. Moreover, additives may facilitate optimization of the crystal field environment to enhance scintillation efficiency and reduce rise and decay times of the scintillator composition, thereby facilitating effective proton yield per unit time. As will be appreciated by those skilled in the art, a scintillator with higher density results in increased absorption of the incident photons by the scintillator. Also, scintillator having higher density results in less scattering of the photons produced by the scintillator and therefore enhances the signal produced by the scintillator … monovalent lithium ion or trivalent boron ion, or tetravalent silicon or germanium ions may occupy 4 coordination site … 6 coordination site may be occupied by pentavalent ions such as phosphorous, or niobium, or tantalum, or vanadium …” in paragraphs 19 and 21 of  et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions (e.g., comprising z=0.006 of Ca2+) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
	In regard to claim 24 which is dependent on claim 1, while Yamada et al. also disclose that x is 0 (e.g., “… 0≤z<0.2 …” in the third column 2 paragraph), s is 2 or 3 (e.g., “… 0<y<5 …” in the third column 2 paragraph), y is about 0.006 (e.g., “… 0.0005≤x≤0.02 …” in the third column 2 paragraph), and the “… phosphors including such impurities are also within the scope of the present invention …” (fifth column 3 paragraph), the composition of Yamada et al. lacks an explicit description of z is about 0.006.  However, doping garnet scintillators with impurities is well known in the art (e.g., see “… scintillator composition may include a garnet … Nx … x may range from about 0 to about 0.90 … N may be an additive including a lanthanide, or an alkali metal, or an alkaline earth metal, or combinations thereof. In some embodiments, N may include monovalent ions of alkali metals such as sodium, or potassium, or rubidium, or cesium, or ” in paragraphs 19 and 21 of Venkataramani et al. and “… Various configurations of the present invention provide short decay times and have reduced damage upon exposure to high-energy radiation relative to known scintillator compositions. Additionally, configurations of scintillator compositions of the present invention have higher densities than known scintillator compositions, thus providing a higher radiation stopping power to prevent damage to semiconductor detector arrays on which the scintillator compositions are deposited … basic crystal structure of rare earth garnets is A3B2C3O12 … number of allowed substitutions is dependent upon ionic radius and types and depends further on charge balance. Suitable substitutions used in some configurations of the present invention include: … atoms at site A are replaced with Ca … B-sites with a 1+/5+ combination, such as, by way of example only, Li/Nb or Li/Ta, the latter providing the greatest stopping power of the two listed …” in paragraphs 16, 26, 28, and 31 of Lyons et al.).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide substitutions e.g., comprising z=0.006 of a Ca2+, B3+ or a Nb ion) for the “impurities” of Yamada et al., in order to achieve a desired decay time, damage threshold, and stopping power.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 6,458,295) in view of Venkataramani et al. (US 2006/0219927), Lyons et al. (US 2007/0187645), and Vartuli et al. (US 2003/0127630).
	In regard to claim 8, the cited prior art is applied as in claim 1 above.  While Yamada et al. also disclose (sixth column 3 paragraph) “… single crystal …”, the method of Yamada et al. lacks an explicit description that the “… single crystal …” is pulled from molten raw materials using the Czochralski technique.  However, garnet scintillators are well known in the art (e.g., see “… garnet scintillator … Single crystals were purchased commercially from PolyScientific (Northrop Grumman, N.C.). One method to prepare single crystals is by the Czochralski method, in which the elements are mixed in a crucible and then melted using low energy radio frequency induction or by resistance heating. A pull rod with a chuck containing a seed crystal at its lower end is then dipped into the crucible. The melt temperature is adjusted so that a meniscus is formed along the seed crystal. The pull rod is simultaneously rotated and lifted. Upon adjustment of power to the melt, a crystal is pulled from the melt …” in paragraphs 10 and 77 of Vartuli et al.).  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention that the “… single crystal …” of Yamada et al. can be grown by one (e.g., pulling a single crystal from molten raw materials using the Czochralski technique) of the well-known techniques for preparing single crystals.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Venkataramani et al. and Lyons et al. as applied to claim(s) 9 above, and further in view of Vartuli et al. (US 2003/0127630) and Sobon et al. (Growth ).
	In regard to claim 11 which is dependent on claim 9, Yamada et al. also disclose that the codoped scintillator material comprises a single crystal (e.g., “… process for producing other phosphors as single crystal reported in J. Appl. Phys., vol.42, p3049 (1971) can be applied as the process for preparing the phosphor of the present invention as single crystal …” in the sixth column 3 paragraph).  The method of Yamada et al. lacks an explicit description of:  (a) forming a melt for the growth of the cerium doped scintillator material; (b) adding a co-dopant to the melt; and (c) pulling a crystal from said melt.  However, garnet scintillators are well known in the art (e.g., see “… garnet scintillator … Single crystals were purchased commercially from PolyScientific (Northrop Grumman, N.C.). One method to prepare single crystals is by the Czochralski method, in which the elements are mixed in a crucible and then melted using low energy radio frequency induction or by resistance heating. A pull rod with a chuck containing a seed crystal at its lower end is then dipped into the crucible. The melt temperature is adjusted so that a meniscus is formed along the seed crystal. The pull rod is simultaneously rotated and lifted. Upon adjustment of power to the melt, a crystal is pulled from the melt …” in paragraphs 10 and 77 of Vartuli et al.).  Further, Sobon et al. teach (pg. 3050) that “… growing crystals by the Bridgeman-Stockbarger technique …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to use the well-known Czochralski or Bridgeman-Stockbarger technique (e.g., pulling a crystal from a melt for the growth of the cerium doped Gd3Ga3Al2O12 or Gd3Ga2Al3O12 scintillator material with a co-dopant added) as the crystal growth technique of Yamada et al.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Venkataramani et al., Lyons et al., Vartuli et al., and Sobon et al. as applied to claim(s) 11 above, and further in view of Nakamura et al. (US 2008/0017802).
	In regard to claims 16 and 17 which are dependent on claim 11, the method of Yamada et al. lacks an explicit description of annealing the codoped scintillator material, wherein the annealing is performed in air, nitrogen, or a mixture of nitrogen and hydrogen.  However, Nakamura et al. teach (paragraph 69) that “… afterglow can be decreased by giving the above-mentioned annealing process. To get the effect on the high fluorescence intensity, the oxygen concentration in this annealing process, may be higher than that in the crystal growth preferably. This oxygen concentration may be 10-100 vol % preferably, or may be 20-100 vol % more preferably …”.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to anneal the scintillator of Yamada et al. in air (~21% oxygen), in order to decrease afterglow.
Terminal Disclaimer
The terminal disclaimer filed on 9 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,664,800 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:  The terminal disclaimer filed under 37 CFR 1.321(d) on October 9, 2020 based on a joint research agreement (JRA TD) (disclaiming over U.S. Patent No. 9,664,800) has been DISAPPROVED.  The JRA TD has been disapproved because the language does not comply with 37 CFR 1.321(d).
The terminal disclaimer filed on 15 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 9,664,800 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:  The terminal disclaimer filed under 37 CFR 1.321(d) on December 15, 2020 based on a joint research agreement (JRA TD) (disclaiming over U.S. Patent No. 9,664,800) has been DISAPPROVED.  The JRA TD has been disapproved because the language does not comply with 37 CFR 1.321(d).
The terminal disclaimer filed on 30 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,664,800 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 25 November 2020 have been fully considered but they are not persuasive.
Applicant argues that the combination of the cited prior art does not teach or suggest the claimed invention.  Examiner respectfully disagrees.  While the amended independent claims recite “selected from the group consisting of Ca2+, B3+ and a Nb ion”, the claimed Ca, B, or Nb species is not critical because it is clear from the specification as filed that any species within the “elements” genus are suitable (e.g., see “… Suitable codopant ions for E can be ions of elements, such as, but not limited to, Ba, B, Ca, Fe, Bi, Cr, Zn, Ag, Nb, ” on pg. 19, lines 25+).  In regard to the non-critical Ca, B, or Nb species, Yamada et al. state (fifth column 3 paragraph) that the “… phosphor of the present invention may contain other elements inevitably included therein …” but Yamada et al. do not list all the elements included in the phosphor.  However, one of ordinary skill in the art could see each member of the “elements” genus simply by looking at the finite number of element species in the well-known periodic table of elements.  Further, evidence have been cited that establishes that garnet compound species such as Ca, B, or Nb would be known to one of ordinary skill in the art.  Therefore, all limitations as arranged in the claims are taught or suggested by the combination of the cited prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884